The plaintiff brings this action against the defendant alleging that he is the owner of a promissory note owed by and due from the defendant.
In his special defense the defendant alleges that the Second National Bank of New Haven has instituted an action against the plaintiff and garnisheed the defendant herein and that said action is now pending.
Such situation might bar execution, but it has no effect upon the present rights of the plaintiff and this defendant.
   The demurrer to the special defense of the defendant Paul H. Brown is sustained upon the grounds therein stated.